NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  JUSTIN MORGAN NEVELL, Appellant.

                             No. 1 CA-CR 18-0002
                                FILED 7-26-18


           Appeal from the Superior Court in Maricopa County
                      No. CR2014-131120-001 DT
                  The Honorable Ronda R. Fisk, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender, Phoenix
By Paul J. Prato
Counsel for Appellant
                            STATE v. NEVELL
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge Kenton D. Jones and Judge Michael J. Brown joined.


T H O M P S O N, Judge:

¶1             This case comes to us as an appeal under Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297. Counsel for Justin
Morgan Nevell (defendant) has advised us that, after searching the entire
record, he has been unable to discover any arguable questions of law and
has filed a brief requesting this court conduct an Anders review of the
record. Defendant has been afforded an opportunity to file a supplemental
brief in propria persona, but he has not done so.

¶2             Defendant was on probation. He committed a new offense
and the state filed a petition to revoke defendant’s probation. After a jury
convicted defendant of threatening or intimidating in CR2016-139209-001,
the trial court found that he had violated his probation in this matter. The
court suspended the imposition of sentencing and reinstated defendant on
supervised probation for a term of three years.

¶3            We have read and considered defendant’s Anders brief, and
we have searched the entire record for reversible error. See Leon, 104 Ariz.
at 300. We find none. All of the proceedings were conducted in compliance
with the Arizona Rules of Criminal Procedure, and the sentence imposed
was within the statutory limits. Pursuant to State v. Shattuck, 140 Ariz. 582,
584-85 (1984), defendant’s counsel’s obligations in this appeal are at an end.
Defendant has thirty days from the date of this decision in which to
proceed, if he so desires, with an in propria persona motion for
reconsideration or petition for review.




                                      2
                  STATE v. NEVELL
                 Decision of the Court

¶4   We affirm the imposition of probation.




                 AMY M. WOOD • Clerk of the Court
                 FILED:    JT


                              3